MEMORANDUM**
Angela Bernhardt appeals the district court’s order denying her motion to modify a preliminary injunction entered pursuant to this court’s instructions in a prior appeal. See Bernhardt v. Los Angeles County, 339 F.3d 920, 932 (9th Cir.2003). We have jurisdiction under 28 U.S.C. § 1292(a)(1). The appeal comes to this panel pursuant to 9th Cir. R. 3-3, the previous panel having declined jurisdiction.
*245Our review of an order regarding a preliminary injunction is “limited and deferential,” and the district court did not abuse its discretion in refusing to expand the preliminary injunction. Southwest Voter Registration Educ. Project v. Shelley, 344 F.3d 914, 917-18 (9th Cir.2003) (en banc). Accordingly, we affirm the district court’s order.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.